Citation Nr: 0627518	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-01 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel

INTRODUCTION

The appellant is the widow of the veteran who had active 
service from January 1954 to September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

On her January 2004 VA Form 9, the appellant submitted her 
request for a Board hearing at the local VA office.  Later 
that month, the RO received the appellant's request for a 
hearing before the regional office hearing officer rather 
than a hearing before a member of the Board.  


FINDINGS OF FACT

1.  A September 1995 RO decision granted compensation under 
Title 38, 38 U.S.C.A. § 1151 for a right femoral neck 
fracture and assigned a 60 percent evaluation effective from 
April 24, 1993; an August 2001 RO decision granted a total 
disability rating based on individual unemployability, 
effective April 24, 1993.  

2.  The veteran died in February 2003; the death certificate 
indicates that the immediate cause of death was dementia and 
that other significant conditions contributing to death but 
not resulting in the underlying cause included contractures 
and hypertension.  

3.  The medical evidence establishes that the Alzheimer's' 
disease which caused the veteran's death was not incurred in 
service, and that the veteran's service-connected disability, 
or treatment thereof, did not cause, contribute to, or 
accelerate his death.

4.  The veteran had a total disability rating effective from 
April 1993; this rating was not in effect for a period of 
five years from service separation or for a period of ten or 
more years immediately preceding his death in February 2003.  


CONCLUSIONS OF LAW

1.  The death of the veteran was not caused by a disability 
incurred in or aggravated by service, nor did a service-
connected disability cause or contribute materially or 
substantially to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).

2.  The veteran's service-connected right femoral neck 
fracture was not rated as totally disabling continuously for 
five years from service separation or for a period of ten or 
more years immediately preceding the veteran's death in 
February 2003.  38 U.S.C.A. §§ 1318, 5101 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the appellant's claim, VA 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  The July 2003 letter informed her that additional 
information or evidence was needed to support her claim, and 
asked her to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In addition, a medical opinion was 
also obtained in December 2004.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
II.	Entitlement to Service Connection for Cause of Death

The record indicates that the veteran was 68 years old when 
he died in February 2003, and that a death certificate listed 
dementia as the immediate cause of death and contractures and 
hypertension as other significant conditions contributing to 
death but not resulting in the underlying cause.  An autopsy 
was performed and identified Alzheimer's disease.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. § 1110 (setting forth criteria for establishing 
service connection).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The Board notes that the appellant has presented various 
arguments in support of her claim for service connection for 
the veteran's cause of death.  In a July 2003 letter from the 
appellant, she indicated that the death certificate said that 
the veteran died of hypertension and that the veteran had 
hypertension while he was in the National Guard during 1981 
to 1984.  In an August 2003 letter, the appellant noted that 
she found records that the veteran had dementia in 1982 when 
he was in the National Guard.  On her VA Form 9, the 
appellant noted that a heart attack probably also attributed 
to the veteran's death as the occurrence coincided with an 
embolism from the fractured hip.  In a February 2004 letter, 
the appellant stated that she had proof that the veteran was 
in the National Guard when his symptoms of dementia first 
appeared.  In a statement read at the March 2004 RO hearing, 
the appellant essentially contended that the veteran died 
from care at the VA facility.  She noted that he was not 
ambulated or even moved from side to side, he was given 
Morphine by inhalation which she alleges could have 
contributed to his lung collapses, he had been given too many 
calories, and that he was abused and sustained what seemed to 
be a skull fracture.  

Initially, the Board notes that there is no medical evidence 
indicating that the veteran's dementia manifested during 
active service.  The veteran's service medical records 
indicate that at discharge in 1961, the only abnormal 
findings were his multiple tattoos.  In the Report of Medical 
History completed by the veteran in conjunction with his 
separation examination, the veteran denied ever having loss 
of memory or amnesia.  

With respect to the allegation that the veteran was suffering 
from dementia at that time he was in the National Guard, the 
regulations provide that active military, naval, or air 
service includes any period of active duty training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
or any period of inactive duty training during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty, and any periods of 
inactive duty for training during which an individual becomes 
disabled or dies from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 U.S.C.A. § 101 (24) (West 2002); 38 
C.F.R. § 3.6(a). 

The veteran's records indicate that he had active duty, 
active duty training, or full time training from May 30, 1981 
to June 13, 1981, March 6, 1982, and May 25, 1982 to June 12, 
1982.  However, there is no medical evidence of record that 
the veteran suffered from dementia during his active duty for 
training service.  The earliest date of medical evidence of 
diminishing mental acuity in the claims folder is a September 
1985 progress note which reported that the appellant 
described a loss of cerebral acuity of the past one year and 
claimed that this was a result of trichloroethylene (TCE) 
exposure in 1979.  In September 1985, the veteran was 
admitted for loss of cerebral acuity, mainly described as 
short-term memory loss over about one-year duration.  An 
October 1985 Consultation Sheet, authored by Dr. SRG, 
reported that the appellant felt that there had been a 
gradual decline in the veteran's intellectual functioning 
since 1979.  A history taken at the time of the consultation 
reported an automobile accident in 1977 and exposure to TCE 
at work in 1979.  The psychologist noted that the veteran had 
significant evidence of mild to moderate cerebral impairment 
which appeared to be of a diffuse nature.  In July 1987, the 
RO received a statement from the appellant which noted that 
the veteran was in the process of suing his previous employer 
for poisoning by TCE, carbon monoxide, heavy metals, and 
other unknown chemicals to which he may have been exposed.  
An April 1987 Neuropsychological evaluation reported that the 
veteran provided a history of suffering short-term memory 
difficulties since an auto accident in 1976.  Subsequent 
medical record history reports vary with respect to reports 
of when the onset of dementia occurred.  

The veteran worked at his last employer until 1984 when he 
was discharged for poor work quality.  Although the record 
includes history provided by the veteran and the appellant of 
memory problems as early in the 1970s, there is no medical 
evidence of declining mental status noted while on active 
duty with the National Guard (May 30, 1981 to June 13, 1981, 
March 6, 1982, and May 25, 1982 to June 12, 1982), and no 
contemporaneous medical evidence of cerebral impairment until 
1985.  Thus, a preponderance of the evidence is against a 
finding that the veteran incurred or aggravated a mental 
disease manifested by dementia while on active duty for 
training with the National Guard.

With respect to the appellant's other allegations, in a 
December 2004 VA medical report by a VA physician, it is 
noted that the physician had reviewed all five volumes of the 
veteran's claims folder.  She reported that the veteran 
entered the St. Cloud nursing care unit in 1990 for problems 
with dementia.  In 1998, he was moved to the Minnesota 
Veterans Home were he stayed until his death in 2003.  The 
records show that in 1993, a right hip fracture of uncertain 
but older age was noted on x-ray.  The x-ray was taken after 
the nursing staff had noted that his right leg was shortened 
and externally rotated.  It was felt that the fracture had 
occurred some time prior to its discovery by x-ray in April 
1993.  He was evaluated at the Minneapolis VA for possible 
treatment for the right hip, but since he was no ambulatory 
and did not seem to be in pain, no surgical intervention was 
done.  The VA physician noted that records in the claims 
folder indicated that the veteran was nonambulatory prior to 
the fracture.

With respect to the appellant's allegation that the veteran 
died of hypertension, the VA physician noted that while 
hypertension was listed on the death certificate as a 
contributing factor, the records did not show that the 
veteran was on treatment for hypertension and, in fact, he 
had normal blood pressures.  Therefore, it appeared rather 
than the veteran had a remote history of hypertension.

With respect to the appellant's allegation that the veteran 
died from a heart attack, the VA physician noted that while 
the veteran had coronary artery disease at autopsy, there was 
no evidence that he had a myocardial infarction.  The autopsy 
report showed severe atherosclerotic cardiovascular disease 
with 70 percent occlusion of the left anterior descending 
artery, cardiomegaly, and chronic ischemic heart disease.  
However, the clinical records did not show any evidence of or 
discussion of any myocardial infarction, the autopsy did not 
report any findings of a myocardial infarction, and the death 
certificate does not mention any heart disease contributing 
to the veteran's death.

The VA physician noted that the records also indicate a 
history of chronic obstructive pulmonary disease and asthma, 
and the autopsy reports pulmonary congestion, edema, and 
atelectasis, possibly secondary to aspiration and a resulting 
organized pneumonia.  However, the death certificate does not 
list any lung conditions as the cause of death.  The VA 
physician reported that if the veteran did have aspiration 
pneumonia, it was more than likely that it was secondary to 
his dementia and not the healed hip facture and that although 
the veteran was bedridden, the records indicate that this was 
not because of the hip but rather due to overall spasticity 
and generalized debility due to the dementia.

Regarding the possible skull fracture, the VA physician noted 
that the records do not show that a skull fracture was ever 
diagnosed.  She noted that there was evidence that the 
veteran suffered "frequent head trauma."  However, the VA 
physician noted that the autopsy report did not mention any 
findings of an old head trauma; and stated that there is no 
evidence that any head injury or skull fracture aggravated 
the veteran's already severe dementia or contributed to his 
death. 

The VA physician concluded that after reviewing the 
voluminous records, she found no evidence that the VA was at 
fault in providing care to the veteran.  There was no 
evidence of any additional disability, including any heart, 
lung, brain or skull conditions, that were cause by VA care.  
There was no evidence that any VA care caused or contributed 
to cause the veteran's death.  She noted that the veteran's 
death was a very foreseeable consequence of his severe 
dementia which was diagnosed at autopsy as being due to 
Alzheimer's disease.

In summary, the Board finds that the evidence of record 
establishes that severe dementia had it's onset after active 
service.  The Board also finds that the veteran's death was 
not related to the veteran's service-connected right femoral 
neck fracture.  Consequently, in view of the lack of evidence 
of relevant symptoms until 1985 when the veteran was seen for 
decreasing cerebellar acuity, and the persuasive and 
probative opinion of the VA physician, the Board finds that 
it has no alternative but to conclude that a preponderance of 
the evidence is against the appellant's claim.  Nothing in 
the Board's determination is in any way intended to cast any 
doubt upon the good faith of the appellant's belief that her 
claim is valid.  The facts and the law, however, do not 
provide a basis for the Board to take favorable action on the 
record in this case.

III.	Entitlement to Benefits under 38 U.S.C.A. § 1318

With respect to the appellant's claim for benefits under 38 
U.S.C.A. § 1318, the Board notes that the veteran was not in 
receipt of a total disability rating until April 24, 1993 and 
he died in February 2003.  Consequently, as he was not rated 
totally disabled by reason of service-connected disability 
continuously for five years from the date of discharge or for 
a period of 10 years or more immediately preceding death, 
benefits under 38 U.S.C.A. § 1318 are not authorized.  

The appellant argues, however, that service connection under 
38 U.S.C.A. § 1151 for a right femoral neck fracture should 
have been effective from February 1993.  She alleges that 
there is medical evidence which proves that the veteran 
actually fractured his hip in February 1993, and that the 
injury was not discovered until April 1993.  

Regulations provide that in a claim for disability due to 
hospitalization, the effective date of an award will be the 
date of injury or aggravation was suffered if claim is 
received within 1 year after that date; otherwise, it will be 
the date of receipt of claim.  38 C.F.R. § 3.400(b)(2)(i)(1).  
In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a). 

The Board notes that the appellant, at her personal hearing 
before the RO hearing officer, alleged that she had come up 
with records indicating that a claim was filed in November 
1993.  The appellant stated that after she spoke with 
personnel at the Sioux Falls RO, she sent a letter to file a 
tort claim in November 1933 to Sioux Falls; but when nothing 
happened, she was told to send the letter to St. Cloud.  
Personnel at St. Cloud sent her back the letter sometime in 
1994.  

However, the earliest correspondence relating to either a 
tort claim or an 1151 claim was received in March 1994.  The 
first is a letter from the appellant received by VA on March 
28, 1994, requesting to file a tort claim; and the second is 
a letter from the veteran's representative received by VA on 
March 30, 1994 opening a claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151.  Prior to that 
date, correspondence from the veteran or appellant from 
February 1993 to March 1994 relate only to the amount of 
pension awarded and a request for waiver of overpayment of 
pension benefits.  

In an Addendum to Form 95 received in June 1994, the 
appellant noted, "First, I sent a letter to the Sioux Falls 
Regional Office as filing a tort claim ... Second, I received a 
form 95 from St. Cloud and filled it out along with my letter 
of Sum Certain ... I sent it to St. Cloud.  Since then, the 
only action has been a letter telling me that all claims that 
have a chance of being denied have been put on hold because 
of an appeal the VA is making concerning another case."      

The March 28, 1994, letter is addressed to Sioux Falls, the 
location where the appellant indicates she filed her first 
claim.  Although the appellant is exercising her best efforts 
to recollect when she filed her first claim, the Board 
concludes that the March 28, 1994, letter is the best 
evidence and is, in fact, the appellant's first 
correspondence regarding a claim for the veteran's hip.

Even assuming for the sake of argument that the March 28, 
1994 letter regarding the filing of a tort claim indicated 
the veteran's intent to apply for benefits as a result of his 
right hip fracture under 38 U.S.C.A. § 1151, the earliest 
effective date possible for the grant of service connection 
for the right femoral neck fracture as well as the grant for 
TDIU would be one year earlier, or March 28, 1993.   

Thus, even with an effective date of March 28, 1993, the 
veteran would still not have been in receipt of a total 
disability rating for a period of 10 years or more 
immediately preceding death.  Therefore, benefits under 38 
U.S.C.A. § 1318 would still not be authorized.  It has been 
held that in a case where the law is dispositive, the claim 
should be denied because of a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1997).  Accordingly, this claim is 
denied as lacking in entitlement under the applicable 
regulations.

The Board would further note that as appellant's claim was 
filed in April 2003, the Board need not consider whether 
there is any basis to consider eligibility for benefits under 
the judicial concept of "hypothetical entitlement."  VA 
amended 38 C.F.R. § 3.22 as of January 21, 2000, and in 
amending the regulation, VA's goal was to clearly express 
VA's interpretation that an award of DIC under 38 U.S.C.A. 
§ 1318 essentially depended on whether the veteran was 
receiving total disability compensation for the requisite 
period of time, or was entitled to receive the benefit but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim.  Here, the appellant has not alleged CUE with 
respect to a prior rating action and her claim was filed 
after the amendment to 38 C.F.R. § 3.22.  Thus, she is not 
entitled to consideration of her claim under the concept of 
"hypothetical entitlement."  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


